Affirming.
The appellants, whom we will call plaintiffs, began this action against the appellee and W.M. York, to remove an alleged cloud from their title. They were unsuccessful in the trial court and have appealed. By deed dated February 2, 1924, and of record in deed book 75, page 230, in the office of the clerk of the Pike county court, LeRoy Runyon, then an infant, acquired title to a tract of land which it appears contains twenty-seven acres. On May 3, 1917, LeRoy Runyon — while an infant — gave a very elaborate coat and mining lease to W.M. York. In the descriptive part of this lease, the premises are described as acquired under deed dated February 2, 1914, and of record in deed book 75, at page 230, in the Pike county clerk's office, though stated to contain 21.44 acres. This lease was on November 24, 1917, recorded in Pike county, deed book 91, at page 280, and this lease was by York transferred to the Mud Lick Coal Company.
On April 1, 1918, Dr. John B. Maynard, as guardian of LeRoy Runyon, gave a still more elaborate lease on these premises to the Mud Lick Coal Company, the premises being again described by reference to the deed by which title was acquired, and to its date, and the book and page where it is recorded; but in this deed the premises were stated to contain forty acres, more or less. This lease was recorded in Pike county, deed book 92, page 101, on April 3, 1918. The lease was made under the authority of chapter 116 of the laws of Kentucky for 1918, same being now section 2031a-1-6 of the statutes. Dr. Maynard undertook to make a lease for forty-five years. It is insisted that because of section 2031a-2, this was an effort on his part to make a lease beyond the time when the infancy of LeRoy Runyon would be at an end, and that therefore the lease was void. However, on October 6, 1918, LeRoy Runyon became of age and on the next day he signed and acknowledged a paper ratifying and confirming these two leases and referring to the books and pages where they are recorded, and this ratification was on October 15, 1918, duly recorded in Pike county deed book 94 at page 198. When LeRoy Runyon signed and acknowledged this paper containing reference to these two leases, the one executed by him when an infant, and the one executed by his guardian, the effect was the same as if those two leases had been written out *Page 211 
at length in the article which he then signed and which was subsequently recorded.
Among the rights which the Mud Lick Coal Company acquired by these leases was the right to erect houses and buildings on the premises, and to dump on the premises refuse produced in their mining operations. On April 15, 1918, the plaintiffs bought from LeRoy Runyon six acres of the level part of this land. Soon the Mud Lick Coal Company started to erect a barn on a portion of this level land, to which the plaintiffs objected and this suit resulted. The trial court properly sustained the Mud Lick Company in the enjoyment of its rights given it under these leases, as the paper executed on October 7, 1918, cured all defects in the two previous leases. These three instruments were of record at the time the plaintiffs made their purchase, and the plaintiffs were charged with notice of their contents. They bought from Runyon with those records before them, and necessarily took title to their premises, subject to these prior and therefore superior rights of the Mud Lick Coal Company. Even a perfunctory examination of the records when they bought from Runyon, would have disclosed to plaintiff's all that Runyon had the right to sell them. The plaintiffs are also contending that they are entitled to 6/27 of the royalties for the coal mined from this twenty-seven acres, but that is a question between the plaintiffs and LeRoy Runyon, and is not before us now.
The judgment of the trial court being in accord with this opinion, it is affirmed.